DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021, has been entered.

Remarks
Examiner acknowledges applicants’ reply dated February 1, 2021, including arguments and amendments.

Claims 1 – 20 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites the limitation "the translation component".  There is insufficient antecedent basis for this limitation in the claim, because claim 1, from which claim 8 directly depends, does not recite a translation component. Claim 2 recites a translation component. It is likely that claim 8 is intended to depend from claim 2, and not claim 1 as recited. It is with this interpretation of claim dependency that prior art is applied to this claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abrahami, et al., U.S. PG-Pub. No. 2015/0089354 (hereafter, “Abrahami”), in view of Levitt, U.S. PG-Pub. No. 2021/0006478 (hereafter, “Levitt”), further in view of Factor, et al., U.S. Pat. No. 9,697,224 (hereafter, “Factor”).

As to Claim 1, Abrahami discloses: a system, comprising: a memory that stores computer executable components; and a processor that executes the computer executable components stored in the memory ([0038], referring to the use of a processor processing instructions), wherein the computer executable components comprise:
an interface component, operatively coupled to the processor, that: generates a schema for a graph query language wrapper that translates a query to a request against a target application programming interface ([0049], referring to a standardized format defined by a predefined schema; [0173], referring to the function of API wrapper 390; and [0242], referring to the function of Translator 212), wherein the schema comprises a sanitation map that delineates a relation between a raw data format expected by the target application programming interface and a sanitized data format exposed by the graph query language wrapper ([0292], referring to data normalization).

Abrahami does not appear to explicitly disclose: analyzing an open application programming interface specification document that describes, in a human readable text format, a target application programming interface, and based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

Levitt discloses: analyzing an open application programming interface specification document that describes, in a human readable text format, a target application programming interface ([0119], “… use a standardized protocol of publishing API specifications, such as the OpenAPI 3.0 protocol, where API specifications can be written in YAML or JSON and the format is easy to learn and readable to both humans and machines.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Abrahami and Levitt before him/her, to have modified the APIs of Abrahami with the interface from Levitt, in order to use the interface to share database data as a data source.

Abrahami, as modified by Levitt, does not appear to explicitly disclose: based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

Factor discloses: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the specification document (col. 1, line 55 through col 2, line 12, referring to the identification and removal of duplicate entries in an object dictionary, on the basis of object comparisons).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Abrahami, Levitt, and Factor before him/her, to have further modified the schema generation from Abrahami with the de-duplicated dictionary from Factor, because Abrahami suggests de-duplication at [0273], referring to union of two sets and removal of duplicative elements.

Claim 2, Abrahami, as further modified, discloses: a translation component, operatively coupled to the processor, that generates a graph query language type (Abrahami, [0242], referring to the function of Translator 212), which instantiates a schema object defined within the types dictionary (Abrahami, [0049], referring to a standardized format defined by a predefined schema).

As to Claim 3, Abrahami, as further modified, discloses: wherein the open application programming interface specification document describes operations of the target application programming interface based on respective unique combinations of information selected from a group consisting of: Uniform Resource Identifier, hypertext transfer protocol method, input data schema, output data schema, required parameters, and authentication mechanism (Abrahami, [0114], referring to the use of URL fragment identifiers for message sending, [0004], referring to the use of http; [0026], referring to standardized message format; [0087], referring to required parameters; and [0129], referring to originator verifier checking authenticity).

As to Claim 4, Abrahami, as further modified, discloses: a resolve function component, operatively coupled to the processor, that generates the request by transforming the query from the sanitized data format to the raw data format based on the types dictionary and the sanitation map (Abrahami, [0242], referring to the translator and adaptors applying content adaptation rules, each of which may include a transformation rule).

As to Claim 5, Abrahami, as further modified, discloses: wherein the resolve function component further receives a response to the request and transforms the response from the raw data format to the sanitized data format based on the types dictionary and the Abrahami, [0243], “In this way, hubs 210 and 230 may deliver different versions of the activity data structures to different third party applications 40 (or not deliver at all)--according to the specifications made by the site owner.”).

As to Claim 6, Abrahami, as further modified, discloses: a nest component, operatively coupled to the processor, that translates the query to a plurality of requests against the target application programming interface, wherein the request is comprised within the plurality of requests, and wherein the request is related to a second request from the plurality of requests in accordance to a link definition in the open application programming interface specification document (Abrahami, [0243], referring to the delivery of different versions of the activity data structures to different third-party applications, according to their particular specifications; and Levitt, [0119], referring to the api specification document using OpenAPI).

As to Claim 7, Abrahami, as further modified, discloses: a wherein the open application programming interface specification document is an HTML format (Abrahami, [0089], “… a text component [a] may be implemented using a number of HTML constructs (such as the enclosing div tag [b], internal div tag [c], frame "mini widgets" [d1] . . . [d5] etc.).”).

As to Claim 8, Abrahami, as further modified, discloses: wherein the translation component generates a second graph query language type, which instantiates a second schema object defined within the types dictionary (Abrahami, [0249], referring to the implementation of multiple communication channels).

As to Claim 9, Abrahami, as further modified, discloses: the interface component generates the schema via a cloud computing environment (Levitt, [0069], “A development environment is described herein which may be configured to enable an organization to connect to multiple software applications and systems that may be cloud- and/or Internet-based and which may be centralized or decentralized.”).

As to Claim 10, Abrahami discloses: a computer-implemented method, comprising: generating, by the system, a schema for a graph query language wrapper that translates a query to a request against a target application programming interface (([0049], referring to a standardized format defined by a predefined schema; [0173], referring to the function of API wrapper 390; and [0242], referring to the function of Translator 212), wherein the schema comprises a sanitation map that delineates a relation between a raw data format expected by the target application programming interface and a sanitized data format exposed by the graph query language wrapper ([0292], referring to data normalization).

Abrahami does not appear to explicitly disclose: analyzing an open application programming interface specification document that describes, in a human readable text format, a target application programming interface, and based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

Levitt discloses: analyzing an open application programming interface specification document that describes, in a human readable text format, a target application programming interface ([0119], “… use a standardized protocol of publishing API specifications, such as the OpenAPI 3.0 protocol, where API specifications can be written in YAML or JSON and the format is easy to learn and readable to both humans and machines.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Abrahami and Levitt before him/her, to have modified the APIs of Abrahami with the interface from Levitt, in order to use the interface to share database data as a data source.

Abrahami, as modified by Levitt, does not appear to explicitly disclose: based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

Factor discloses: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the specification document (col. 1, line 55 through col 2, line 12, referring to the identification and removal of duplicate entries in an object dictionary, on the basis of object comparisons).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Abrahami, Levitt, and Factor before him/her, to have further modified the schema generation from Abrahami with the de-duplicated dictionary from Factor, because Abrahami suggests de-duplication at [0273], referring to union of two sets and removal of duplicative elements.

Claim 11, Abrahami, as further modified, discloses: generating, by the system, a graph query language type (Abrahami, [0242], referring to the function of Translator 212), which instantiates a schema object defined within the types dictionary (Abrahami, [0049], referring to a standardized format defined by a predefined schema).

As to Claim 12, Abrahami, as further modified, discloses: wherein the open application programming interface specification document is in an HTML format (Abrahami, [0089], “… a text component [a] may be implemented using a number of HTML constructs (such as the enclosing div tag [b], internal div tag [c], frame "mini widgets" [d1] . . . [d5] etc.).”).

As to Claim 13, Abrahami, as further modified, discloses: generating, by the system, a second graph query language type, which instantiates a second schema object defined within the types dictionary (Abrahami, [0249], referring to the implementation of multiple communication channels).

As to Claim 14, Abrahami, as further modified, discloses: generating, by the system, the request by transforming the query from the sanitized data format to the raw data format based on the types dictionary and the sanitation map (Abrahami, [0242], referring to the translator and adaptors applying content adaptation rules, each of which may include a transformation rule).

As to Claim 15, Abrahami, as further modified, discloses: translating by the system, the query to a plurality of requests against the target application programming interface. wherein the request is comprised within the plurality of requests, and wherein the request is related to a second request from the plurality of requests in accordance to a link definition in the open application programming interface specification document Abrahami, [0243], referring to the delivery of different versions of the activity data structures to different third-party applications, according to their particular specifications; and Levitt, [0119]).

As to Claim 16, Abrahami discloses: a computer program product that automatically generates a graph query language schema, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor ([0038], referring to the use of a processor processing instructions) to cause the processor to:
generate, by the system, a schema for a graph query language wrapper that translates a query to a request against a target application programming interface ([0049], referring to a standardized format defined by a predefined schema; [0173], referring to the function of API wrapper 390; and [0242], referring to the function of Translator 212), wherein the schema comprises a sanitation map that delineates a relation between a raw data format expected by the target application programming interface and a sanitized data format exposed by the graph query language wrapper ([0292], referring to data normalization).

Abrahami does not appear to explicitly disclose: analyzing an open application programming interface specification document that describes, in a human readable text format, a target application programming interface, and based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

[0119], “… use a standardized protocol of publishing API specifications, such as the OpenAPI 3.0 protocol, where API specifications can be written in YAML or JSON and the format is easy to learn and readable to both humans and machines.”).

It would have been obvious to one having ordinary skill in this art before the effective filing date of this invention, having the teachings of Abrahami and Levitt before him/her, to have modified the APIs of Abrahami with the interface from Levitt, in order to use the interface to share database data as a data source.

Abrahami, as modified by Levitt, does not appear to explicitly disclose: based on the analysis of the open application programming interface specification document: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the application programming interface specification document.

Factor discloses: performs a de-duplication process that populates a types dictionary with unique schema objects identified based on a comparison of schema objects derived from the specification document (col. 1, line 55 through col 2, line 12, referring to the identification and removal of duplicate entries in an object dictionary, on the basis of object comparisons).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Abrahami, Levitt, and Factor before 

As to Claim 17, Abrahami, as further modified, discloses: generate, by the system, a graph query language type (Abrahami, [0242], referring to the function of Translator 212), which instantiates a schema object defined within the types dictionary (Abrahami, [0049], referring to a standardized format defined by a predefined schema).

As to Claim 18, Abrahami, as further modified, discloses: wherein the open application programming interface specification document is in an HTML format (Abrahami, [0089], “… a text component [a] may be implemented using a number of HTML constructs (such as the enclosing div tag [b], internal div tag [c], frame "mini widgets" [d1] . . . [d5] etc.).”).

As to Claim 19, Abrahami, as further modified, discloses: generate, by the system, the request by transforming the query from the sanitized data format to the raw data format based on the types dictionary and the sanitation map (Abrahami, [0242], referring to the translator and adaptors applying content adaptation rules, each of which may include a transformation rule).

As to Claim 20, Abrahami, as further modified, discloses: translate, by the system, the query to a plurality of requests against the target application programming interface, wherein the request is comprised within the plurality of requests, and wherein the request is related to a second request from the plurality of requests in accordance to a link definition in the open application programming interface specification document Abrahami, [0243], referring to the delivery of different versions of the activity data structures to different third-party applications, according to their particular specifications).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection relies on a new combination of references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIRAV K KHAKHAR/Examiner, Art Unit 2167   

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167